110 W. 123 St. Realty Assoc., LLC v High Power Constr. Corp. (2016 NY Slip Op 08606)





110 W. 123 St. Realty Assoc., LLC v High Power Constr. Corp.


2016 NY Slip Op 08606


Decided on December 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2016

Friedman, J.P., Moskowitz, Webber, Kahn, Gesmer, JJ.


2536 157940/12

[*1]110 West 123 Street Realty Associates, LLC, Plaintiff-Respondent,
vHigh Power Construction Corp., Defendant-Appellant. 
[And a Third-Party Action]


Law Office of James J. Toomey, New York (Michael J. Kozoriz of counsel), for appellant.
Fishbeyn & Briskin, LLC, New York (Peter E. Briskin of counsel), for respondent.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered December 23, 2015, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendant failed to meet its initial burden of establishing, as a matter of law, that its acts and/or omissions did not cause or contribute to the collapse of plaintiff's building (see generally Winegrad v New York Univ. Med. Ctr. , 64 NY2d 851, 853 [1985]). Triable issues of fact exist as to the nature and scope of defendant's involvement in the renovation work at that premises. Third-party defendant Artour Kagulian, whose work is alleged to have caused and/or contributed to the collapse, identified himself as a manager employed by defendant to run the project, which work defendant was to review on a weekly basis. Furthermore, two permits were issued to defendant for the project, for which defendant was paid, and defendant insured the work.
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2016
DEPUTY CLERK